DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot in light of the new rejection.   Biedermann et al. (US 2011/0077694) teaches a saddle (6/6’) having an upper portion defining a cylindrical rod seat (62) for receiving a rod (20), the cylindrical rod seat being aligned with the rod axis of the rod channel when the saddle is loaded into the coupling element (figures 1-17, ¶29-30).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 1 and 9, Applicant’s newly amended recitation requiring “the saddle having an upper portion defining a cylindrical rod seat for receiving the rod”.  Applicant’s specification fails to provide support for a cylindrical rod seat in the upper portion of the saddle.  Applicant’s specification is silent to the specific shape of the upper surface of the saddle.  It appears, based solely on the figures, that the seat can be only considered a concave surface which receives the rod.
 	Claims 2-8 and 10-12 are rejected under 35 U.S.C. 112(a) as they depend from a base claim and do not rectify the issue at hand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barker et al. (US 2004/0116929) in view of Biedermann et al. (US 6,736,820), hereinafter Biedermann ‘820 in view of Biedermann et al. (US 2011/0077694), hereinafter Biedermann ‘11. 	Regarding claim 1, Barker et al. disclose an orthopedic fixation device comprising a coupling element (30) extending along a longitudinal axis (considered the central longitudinal axis of the bore) and having a bore (32) extending therethrough, an interior surface (39) disposed about the bore, and an annular channel (41) formed in a distal portion of the interior surface (figure 3C);  a bone fastener (50), wherein the bone fastener comprises a head (54) and an extension (52) that extends from the head, wherein the head is configured for loading into the coupling element through the bottom of the bore (Abstract, ¶36 and figure 7); a locking cap (120); a bottom-loading saddle (70, Abstract, ¶36 and figure 7) disposed below the locking cap (figure 7) having a lower portion (78) sized and shaped to receive at least a portion of the head of the bone fastener (figure 7); and a retaining clip (90) disposed below a top surface of the fastener in the annular channel of the coupling element (figure 7), wherein an inner .
 	Biedermann et al. disclose an orthopedic fixation device (figure 3) having a coupling element (5) having a main body (see figure below) extending along a longitudinal axis (15) and having a bore (6) extending therethrough, an interior surface (12, figure 2) disposed about the bore, wherein the coupling element has a distal portion (see figure below) extending below a distal end of the main body (figure 3), a distal portion (region which receives head 3 of bone fastener 1).  The distal portion extends at a predetermined angle to the longitudinal axis (figure 3, column 2, line 62 – column 3, line 2), a bone fastener (1) comprising a head (3) and an extension (2) that extends from the head; a locking cap (40); a saddle (45) having a lower surface sized and shaped to receive at least a portion of the head of the bone fastener (figures 1-4).  The angling of the distal portion allows for pivoting of a the screw member along an axis/plane transverse to the longitudinal axis to a greater extent than a distal portion that is not angled with respect to the longitudinal axis (figure 3, column 2, line 62 – column 3, line 6). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the distal portion of the coupling element of Barker et al. to extend at a predetermined angle to the longitudinal axis as taught by Biedermann 
 	Biedermann ’11 disclose a saddle member (6/6’, figures 1, 3, 12 and 17) having an upper portion defining a cylindrical rod seat (62, figures 1, 3, 12 and 17)  for receiving the rod (20). 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the saddle member of Barker to have the upper portion defining a cylindrical rod seat instead of a deforming structure to match the shape of the rod for locking the fixation device to the rod. 	Regarding claim 3, Barker et al. disclose the retaining clip (90) is annular and includes an opening (91) disposed through a thickness of the retaining clip (figure 6A). 	Regarding claim 4, Barker et al. in view of Biedermann et al. disclose the distal portion extends at a predetermined angle to the longitudinal axis and the predetermined .

Claims 2, 5, 6 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barker et al. (US 2004/0116929) in view of Biedermann et al. (US 6,736,820), hereinafter Biedermann ‘820 in view of Biedermann et al. (US 2011/0077694), hereinafter Biedermann ‘11 in further view of Harper et al. (US 2013/0018428).
 	Regarding claim 2, Barker et al. in view of Biedermann et al. disclose the claimed invention except for a lower portion of the saddle has an elliptical cross section. 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having a lower portion with an elliptical cross-section (¶56) in an axial direction as it limits radial motion of the wedge element when installed in the coupling element (¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to be elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element. 	Regarding claim 5, Barker et al. in view of Biedermann ‘820 and Biedermann ’11 
 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having at least two elliptical cross-sectional portions (see figure below, figure 4, ¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to have at least two elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element.
 	Regarding claim 6, Barker et al. in view of Biedermann ‘820 and Biedermann ‘11 disclose the claimed invention except for the saddle further comprising a first elliptical cross-section portion and a second cross-sectional portion extending perpendicular to the first elliptical cross-section portion.
 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having first and second elliptical cross-sectional portions (see figure below, figure 4, ¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to have at least two elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element.


 	Biedermann ‘820 disclose an orthopedic fixation device (figure 3) having a coupling element (5) having a main body (see figure below) extending along a longitudinal axis (15) and having a bore (6) extending therethrough, an interior surface (12, figure 2) disposed about the bore, wherein the coupling element has a distal portion (see figure below) extending below a distal end of the main body (figure 3), a distal 
 	Biedermann ’11 disclose a saddle member (6/6’, figures 1, 3, 12 and 17) having an upper portion defining a cylindrical rod seat (62, figures 1, 3, 12 and 17)  for receiving the rod (20). 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the saddle member of Barker to have the upper portion defining a cylindrical rod seat instead of a deforming structure to match the shape of the rod for locking the fixation device to the rod. 	Regarding claim 8, Barker et al. in view of Biedermann ‘820 and Biedermann ’11 disclose the claimed invention except for a lower portion of the saddle has an elliptical cross section.
 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having a lower portion with an elliptical cross-section (¶56) in an axial direction as it limits radial motion of the wedge element when installed in the coupling element (¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to be elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element.	Regarding claim 9, Barker et al. in view of Biedermann ‘820 in view of 
 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having a lower portion with an elliptical cross-section (¶56) in an axial direction as it limits radial motion of the wedge element when installed in the coupling element (¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to be elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element. 	Regarding claim 10, Barker et al. disclose that the retaining clip (90) is annular and includes an opening (91) disposed through a thickness of the retaining clip (figure 6A). 	Regarding claim 11, Barker et al. disclose that an inner surface (96 and/or 100) of the retaining clip is angled (figure 6B, ¶39). 	Regarding claim 12, Barker et al. in view of Biedermann et al. disclose that the predetermined angle is between 1° and 15° (figure 3, column 2, line 62 – column 3, line 2 of Biedermann).

    PNG
    media_image1.png
    768
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    590
    media_image2.png
    Greyscale

s 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barker et al. (US 2004/0116929) in view of Biedermann et al. (US 2014/0031880) hereinafter Biedermann ’14 in view of Biedermann et al. (US 2011/0077694) hereinafter Biedermann ‘11.
 	Regarding claim 1, Barker et al. disclose an orthopedic fixation device comprising a coupling element (30) extending along a longitudinal axis (considered the central longitudinal axis of the bore) and having a bore (32) extending therethrough, an interior surface (39) disposed about the bore, and an annular channel (41) formed in a distal portion of the interior surface (figure 3C);  a bone fastener (50), wherein the bone fastener comprises a head (54) and an extension (52) that extends from the head, wherein the head is configured for loading into the coupling element through the bottom of the bore (Abstract, ¶36 and figure 7); a locking cap (120); a bottom-loading saddle (70, Abstract, ¶36 and figure 7) disposed below the locking cap (figure 7) having a lower portion (78) sized and shaped to receive at least a portion of the head of the bone fastener (figure 7); and a retaining clip (90) disposed below a top surface of the fastener in the annular channel of the coupling element (figure 7), wherein an inner diameter (¶39) of the retaining clip is less than a maximum diameter of the head of the bone fastener (figure 7, ¶39). 	Barker et al. fail to expressly teach or disclose that the distal portion extends below a distal end of the main body such that the annular channel is formed at an angle relative to the longitudinal axis such that a portion of the annular channel is formed in the main body and another portion of the annular channel is formed in the distal portion.

 	Biedermann ’11 disclose a saddle member (6/6’, figures 1, 3, 12 and 17) having an upper portion defining a cylindrical rod seat (62, figures 1, 3, 12 and 17)  for receiving the rod (20). 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the saddle member of Barker to have the upper portion defining a cylindrical rod seat instead of a deforming structure to match the shape of the rod for locking the fixation device to the rod. 	Regarding claim 3, Barker et al. disclose the retaining clip (90) is annular and includes an opening (91) disposed through a thickness of the retaining clip (figure 6A).	Regarding claim 4, Barker et al. in view of Biedermann et al. disclose the distal portion extends at a predetermined angle to the longitudinal axis and the predetermined . 
    PNG
    media_image3.png
    616
    586
    media_image3.png
    Greyscale

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barker et al. (US 2004/0116929) in view of Biedermann et al. (US 2014/0031880) hereinafter Biedermann ’14 in view of Biedermann et al. (US 2011/0077694) hereinafter Biedermann ’11, in further view of Harper et al. (US 2013/0018428). 	Regarding claim 8, Barker et al. disclose an orthopedic fixation device comprising .
 	Biedermann ‘14 disclose an orthopedic fixation device (figure 1) having a coupling element (5) having a main body (see figure above) extending along a longitudinal axis (56a) and having a bore (56) extending therethrough, an interior surface (57, figure 3) disposed about the bore, wherein the coupling element has a distal portion (see figure above) extending below a distal end of the main body (figure 3), an annular channel (54) formed at an angle relative to the longitudinal axis (figure 6, 

 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having a lower portion with an elliptical cross-section (¶56) in an axial direction as it limits radial motion of the wedge element when installed in the coupling element (¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to be elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element. 	Regarding claim 10, Barker et al. disclose that the retaining clip (90) is annular and includes an opening (91) disposed through a thickness of the retaining clip (figure 6A). 	Regarding claim 11, Barker et al. disclose that an inner surface (96 and/or 100) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775